Citation Nr: 1442465	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected status post (s/p) retinal detachment, left eye, with macular scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the Regional Office (RO) in Waco, Texas.

The Veteran has raised the issue of service connection for a right eye disorder as secondary to his left eye disability.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's left eye disability may be rated either by degree of visual impairment or by amount of incapacitating episodes, whichever yields the higher rating.  The Veteran was originally rated by reference to impairment of central visual acuity under an earlier version of 38 C.F.R. § 4.79.  

Since his claim for an increased rating was filed after the effective date of the new regulations on December 10, 2008, the new rating criteria are for application.  However, the Veteran's rating may not be decreased if application of the new criteria would yield a lower rating.  

The Veteran's eyes were examined in July 2009 and again in February 2012. The greatest impairment shown was again impairment of central visual acuity.  In an August 2014 brief, the Veteran's representative asserted that the Veteran's vision got worse since the examination approximately two and a half years earlier and requested a new examination.  

The Veteran's representative asserted that the February 2012 examination was too old to reflect the Veteran's current level of visual impairment.  Under these circumstances, the Veteran should be afforded a new eye examination.  The Veteran should also be requested to provide information about any recent treatment for his eyes.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to contact the Veteran and request that he identify any medical providers who have examined or treated him for his left eye disability, and that he provide releases to enable VA to obtain these records.  The Veteran should also be notified that he may provide copies of these records himself.  To the extent that the Veteran provides appropriate releases, all identified treatment records should be obtained.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran properly notified of this circumstance.

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected left eye disability. All symptoms and functional effects of the left eye disability should be set forth, including any impairment of central visual acuity, visual field loss, or incapacitating episodes due to the left eye disability.  

3.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



